Case 1:18-cr-00457-AMD Document 139 Filed 03/12/20 Page 1 of 11 PageID #: 1459




  UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                            X


 UNITED STATES OF AMERICA
                                                          SUPPLEMENTAL
        - against -                                       PROTECTIVE ORDER

 HUAWEI TECHNOLOGIES CO., LTD.,                           Cr. No. 18-457(S-3)(AMD)
 HUAWEI DEVICE USA INC.,

                            Defendants.


                                            X


                On June 10, 2019, the Court entered a Protective Order governing discovery in

 the above-captioned matter (the "Protective Order"). See ECF No. 57. The Protective Order

 stated that the parties would "seek to negotiate, in good faith, a separate agreement governing

 disclosure of Discovery Materials to co-defendant Wanzhou Meng ["Ms. Meng"] and her

 counsel." Id. at 1 n.l. The parties are now before the Court having stipulated to the following

 Supplemental Protective Order governing such disclosure. For avoidance of doubt, nothing in

 this Supplemental Protective Order limits the rights ofthe parties under the underlying Protective

 Order to seek additional relief from the Court.


                IT IS HEREBY ORDERED by the Court, pursuant to Federal Rule of Criminal

 Procedure 16(d), that:

                I.        The terms Defendants, Defense Counsel, Defense Staff, Discovery

 Materials, Sensitive Discovery Materials, and Attorney's Eyes Only Materials shall have the

 meanings defined in the Protective Order, as modified by agreement of the parties pursuant to

 Paragraph 7 of the Protective Order.
Case 1:18-cr-00457-AMD Document 139 Filed 03/12/20 Page 2 of 11 PageID #: 1460




                2.      "Agreed Discovery Materials" means Discovery Materials that both (a)
 are not Sensitive Discovery Materials or Attorney's Eyes Only Materials; and (b)include Ms.
  Meng as a sender, recipient, cc, or bcc.

                 3.     The Defendants, Defense Counsel, and Defense Staff may disclose or

  discuss Agreed Discovery Materials, and any and all copies, notes, transcripts, documents and
  other information and materials derived or prepared therefrom, to or with Ms. Meng and her U.S.
  counsel at Steptoe & Johnson and U.S. counsel's staff(which is defined as non-lawyer staff
  employed or retained by Ms. Meng's U.S. counsel)(collectively,"U.S. Counsel") without
  further order ofthe Court, provided that Ms. Meng and such U.S. Counsel have been provided
  with a copy of the Protective Order and this Supplemental Protective Order, signed the
  Supplemental Protective Order, and signed Attachment A to the Protective Order, and provided
  the signed copy to Defense Counsel.

                 4.      With the exception that this paragraph 4 shall not apply with respect to

  work product created by Ms. Meng or U.S. Counsel, which is addressed in paragraph 5 below,
  Ms. Meng and U.S. Counsel may review the Agreed Discovery Materials, and any copies, notes,
  transcripts, documents and other information and materials derived or prepared by others
  therefrom, only(a) within the United States on an online platform that does not permit copying
  or downloading, or(b)in the presence of Defense Counsel or Defense Staff; and Ms. Meng and
   U.S. Counsel are prohibited from having possession, custody, or control ofthe Agreed Discovery
   Materials, and any copies, notes, transcripts, documents and other information and materials
   derived or prepared by others from the Agreed Discovery Materials.
                  5.      Ms. Meng and U.S. Counsel may create work product derived or prepared
   from the Agreed Discovery Materials. Ms. Meng may create, review, or discuss such work
Case 1:18-cr-00457-AMD Document 139 Filed 03/12/20 Page 3 of 11 PageID #: 1461




  product only in the presence of U.S. Counsel, Defense Counsel, or Defense Staff. Any such

  work product must remain at all times in the possession, custody, or control of U.S. Counsel,

  Defense Counsel, or Defense Staff. If such work product is created or transported outside the

  United States, it must be destroyed or transported back to the United States by U.S. Counsel,

 Defense Counsel, or Defense Staff.

                6.      Paragraphs 13 through 15 ofthe Protective Order shall not preclude the

 Defendants, Defense Counsel, and Defense Staff from discussing or disclosing Agreed

 Discovery Materials, and any copies, notes, transcripts, documents and other information and

  materials derived or prepared therefrom, including work product derived or prepared from the

 Agreed Discovery materials, to and with Ms. Meng and U.S. Counsel in Canada, consistent with

 the terms ofthis Supplemental Protective Order.

                7.      Defendants, Defense Counsel, and Defense Staff may disclose and discuss

 Agreed Discovery Materials, and any copies, notes, transcripts, documents and other information

 and materials derived or prepared therefrom, to and with Ms. Meng and U.S. Counsel only for

 the limited purpose of assisting the Defendants in defending against the charges in the above-

 captioned case and any superseding indictment, including but not limited to preparation for trial

 and any sentencing, appeal, or collateral attack, which was commenced within a year of the

 exhaustion of the Defendants' appellate rights, involving the charges in the above-captioned

 case. Ms. Meng and U.S. Counsel are prohibited from further disclosing or discussing any

 Agreed Discovery Materials, and any and all copies, notes, transcripts, documents and other

 information and materials derived or prepared therefrom, other than with the Defendants,

 Defense Counsel, Defense Staff, U.S. Counsel, or Ms. Meng herself, to the extent they are

 authorized to review such materials pursuant to this Supplemental Protective Order or the
Case 1:18-cr-00457-AMD Document 139 Filed 03/12/20 Page 4 of 11 PageID #: 1462




 Protective Order, or from using any Agreed Discovery Materials, and any and all copies, notes,
 transcripts, documents and other information and materials derived or prepared therefrom, in any
 other proceedings, including specifically in Ms. Meng's extradition proceedings in Canada.
                8.     Defense Counsel shall maintain a log of all Agreed Discovery Materials
 disclosed to Ms. Meng or U.S. Counsel.

                9.      In the event the terms of this Supplemental Protective Order are violated,

 the party with knowledge of the violation shall advise the other parties and the Court
  immediately ofthe nature and circumstances of such violation.
                10.     Upon determination by the Court of a violation of this Supplemental
  Protective Order, the Court may take such action as it deems appropriate.
                 11.    This Supplemental Protective Order pertains only to unclassified Agreed
  Discovery Materials. Nothing in this Supplemental Protective Order shall alter or control the
Case 1:18-cr-00457-AMD Document 139 Filed 03/12/20 Page 5 of 11 PageID #: 1463




       handling of any classified matcria! pursuant to the Classified information Procedures Act and

       any applicable rules and regulations.


       Dated:   Brooklyn, New York
                March \0 .2020

           RICHARD P. DONOGHUE                               DEBORAH L. CONNOR
           United States Attorney                            Chief, Money Laundering and Asset
           Eastern District ^New York                        Recovery Section, Criminal Division
                                                             U.S. Department of Justice


           Alexander A. Solomon                                   i.aura Billings
           Julia Nestor                                           Christian J. Nauvel
           David K. Kessler                                       Trial Attorneys
           Kaitlin T. Farrell
           Sarah Bvan.s
           Assistant U.S. Attorneys

          JAY I. BRATT
          Chief, Counterintelligence and Export
          Control Section, National Security Division
          U.S. Department of Justice


          TheaD. R. Kcndicr
          David LIm
          Trial Attorneys
Case 1:18-cr-00457-AMD Document 139 Filed 03/12/20 Page 6 of 11 PageID #: 1464




      HUAWEI DEFENDANTS

      BY;


                      Cwr&>l ^
      HUAWEI TECHNOLOGIES CO. LTD.       HliAWEI DEVICE USA INC.
      Defendanl                          Defendani




      Sidley Austin LLP                  Jenner & Block LLP
      Tliomas C. Green                   Da^ id Bilkower
      Mark D, Hopson                     Counsel for Defendanls
      Pro hcic vice inolions pending
      Michael A. Le\y
     Counsel for Defendanls




     WAN'ZHOU MENG




     Sleploe & Johnson LLP
     Reid H, Weingarlen
      Michelle L Levin
     Jaines Brochin
     Counsel for WanzJiou Mena



     SO ORD

        s/Ann M. Donnelly

     THE HON0RABLE ANN M. DONNE<
     UNITED STATES DISTRICT JUDGE
     EASTERN DISTRICT OF NEW YORK
Case 1:18-cr-00457-AMD Document 139 Filed 03/12/20 Page 7 of 11 PageID #: 1465




   HUAWEI DEFENDANTS




   HUAWEI TECHNOLOGIES CO. LTD.          HUAWEI DE^
   Defendant                             Defendant




   Sidley Austin LLP                     Jenner & Block LLP
   Thomas C. Green                       David Bitkower
   Mark D. Hopson                        Counsel for Defendants
    Pro hac vice motions pending
   Michael A. Levy
   Counsel for Defendants




   WANZHOU MENG




   Steptoe & Johnson LLP
   Reid H. Weingarten
    Michelle L. Levin
    James Brochin
    Counsel for Wanzhou Meng


    SO ORDERED:




    THE HONORABLE ANN M. DONNELLY
    UNITED STATES DISTRICT JUDGE
    EASTERN DISTRIC T OF NEW YORK
Case 1:18-cr-00457-AMD Document 139 Filed 03/12/20 Page 8 of 11 PageID #: 1466




   HUAWEI DEFENDANTS




   HUAWEI TECHNOLOGIES CO. LTD.          HUAWEI DEVICE USA INC.
   Defendant                             Defendant




   Sidley Austin LLP    ^                Jenner& Block LLP
   Thomas C. Green                       David BItkower
   Mark D. Hopson                        Counsel for Defendants
    Pro hac vice motions pending
   Michael A. Levy
   Counsel for Defendants




   WANZHOU MENG




   Steptoc & Johnson LLP
   Reid H. Weingarten
   Michelle L. Levin
   James Brochin
   Counsel for Wanzhou Meng


   SO ORDERED:




  THE HONORABLE ANN M.DONNELLY
  UNITED STATES DISTRICT JUDGE
  EASTERN DISTRICT OF NEW YORK
Case 1:18-cr-00457-AMD Document 139 Filed 03/12/20 Page 9 of 11 PageID #: 1467

 Huawe,defendants



                              CO. LTD.
                                              HUAWEI DEVICE USA INC.
                                              Defendant




  Sidiey Austin LLP
 1 homas C. Green                            Jenner& Block LLP
  Mark D. Hopson                             David Bitkower
   Pro hoc vice motions pending              Counsel for Defendants
  Michael A. Levy
  Counsel for Defendants




  WANZHOU MENG




  Steptoe & Johnson LLP
  Reid H. Weingarten
  Michelle L. Levin
  James Brochin
   Counsel for Wanzhou Meng


   SO ORDERED:




   the honorable ANN^^TnONilTi^
   united states district JUDf i ^
   EASTERN DISTRICT QL NEW Sk
Case 1:18-cr-00457-AMD Document 139 Filed 03/12/20 Page 10 of 11 PageID #: 1468




   HUAWEI DEFENDANTS




   HUAWEI TECHNOLOGIES CO. LTD.         HUAWEI DEVICE USA INC.
   Defendanl                            Defendant




   Sidley Austin LLP                    Jenner & Block LLP
   Thomas C. Green                      David Bitkower
   Mark D. Hopson                       Counsel for Defendants
    Pw hac vice motions pending
   Michael A. l.cvy
   Counsel for Defendants




    WANZHOU MENG




    Steptoe & Johnson LLP
    Reid H. Weingarten
    Michelle L. Levin
    James Brochin
    Counsel for Wanzhou Meng


    SO ORDERED:




    THE HONORABLE ANN M. DONNELLY
    UNITED STA TES DISTRICT JUDGE
    EASTERN DISTRICT OF NEW YORK
               Case 1:18-cr-00457-AMD Document 139 Filed 03/12/20 Page 11 of 11 PageID #: 1469




                                       Attachment A to Supplemental Protective Order

I have reviewed the Supplemental Protective Order in U.S. v. Huawei Technologies Co.. Ltd.. et al.. 18 CR 457(S-3)(AMD),and
agree to comply with all ofthe terms and conditions therein.

         Full Legal Name                 Title and Organization                 Signature                    Date
